— In a proceeding, inter alia, seeking (1) permission to examine the voting machines and paper ballots relating to an election held on November 2,1982, for the office of Family Court Judge for the County of Westchester, and (2) a recanvass of the votes, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Burchell, J.), entered December 17, 1982, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The petition in the instant matter failed to set forth facts sufficient to justify the relief requested. Before a court may grant permission to examine voting machines and paper ballots or direct a recanvass, the petition must provide facts which support the claim that irregularities, discrepancies or errors occurred which affected the outcome of the election. Statements based on information and belief, which fail to state the source of the information or the grounds for the belief are insufficient (see Matter of Cregg v Fisselbrand, 22 AD2d 342, affd 15 NY2d 748). At bar, neither the petition nor the supporting affidavit sets forth sufficient factual allegations. We further note that petitioners did not object in a timely fashion to the form or substance of the “notice of recanvass”. O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.